Title: To George Washington from Samuel Huntington, 16 September 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia September 16. 1780
                        
                        By the two Acts of Congress of the 15. Instant herewith enclosed, your Excellency will be informed that the
                            late Brigadier General Smallwood is appointed a Major General in the Continental Army, & Mr Abraham Skinner
                            Commissary General of Prisoners.
                        As also the Measures Congress have adopted to supply the Army with Beef.
                        Expresses are sent off to all the distant States, urging in the strongest Terms an immediate &
                            punctual Compliance with the Requisitions for Beeves.
                        Congress are determined to use every possible Means in their Power to prevent any future Distress in the Army
                            for Want of Provision. It is supposed from the best Computation, if the Quantity of Beef called for by these Resolutions
                            Should be furnished, it will be more than sufficient for the daily Consumption of the Army, in which Case the Surplus, of
                            the most Suitable Quality will be barrelled for future Use. I have the Honor to be with the highest Respect your
                            Excellency’s most obedient Servant
                        
                            Sam. Huntington President
                        
                    